371 U.S. 1 (1962)
HONEYWOOD ET AL.
v.
ROCKEFELLER. GOVERNOR OF NEW YORK, ET AL.
No. 177.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK.
Moses M. Falk for appellants.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, Irving Galt, Assistant Solicitor General, and Sheldon Raab, Deputy Assistant Attorney General, for appellees.
PER CURIAM.
Since we agree with the District Court, from our examination of the record, "that no good cause has been shown for the granting of a preliminary injunction in advance of a trial upon which the facts necessary for a determination of the merits of this action can be fully developed," the motion to affirm is granted and the judgment of the District Court is affirmed.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.